Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: “shell” in p. 6 should be changed to “wheel 28”; “of the in” in p. 7 should be changed to “in”.

Claim Objections
Claims 3, 16, and 17 are objected to because of the following informalities: with respect to claim 3, the phrase “shaft the at least one” should be changed to “shaft”; with respect to claim 16, the phrase “one of directly and” should be changed to “directly or”; and with respect to claim 17, “one of radially and” should be changed to “radially or”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0262089 to Hatch.
With respect to claim 1, Hatch discloses in Figs. 1-5 an integrated electric power train comprising electric components including an electric machine (e.g., 102 and 122) and a power electronics module (e.g., 104), a mechanical speed reducer (e.g., 106) and a transfer shaft (e.g., 124) each mounted in a common housing (e.g., 130, 116, 117, and 188 together as a unit) wherein: 
the mechanical speed reducer (e.g., 106) includes a plurality of wheels (e.g., 136 and 138 mate with threads of motor shaft 124 according to Para. 36) and an output shaft (e.g., 108); 
the electric machine (e.g., 102 and 122) includes a stator and a rotor (e.g., as described below), the stator attached to one of the walls (Figs. 3-4 disclose bearings 146 and 144 between motor shaft 124 and housing bracket 130) of the housing (e.g., 130, 116, 117, and 188 together as a unit); and 
wherein the rotor and one of the plurality of wheels are each mounted on the transfer shaft (e.g., 124) for the transfer of rotational power therethrough from the rotor to the output shaft (e.g., 108), wherein the transfer shaft (e.g., 124) is supported on walls of the housinq in bearings attached to said walls (Figs. 3-4 disclose bearings 146 and 144 between motor shaft 124 and housing bracket 130) and wherein the power train comprises a cooling circuit including a cooling circuit inlet (e.g., Coolant Inlet in Fig. 6) and a cooling circuit outlet (e.g., Coolant Outlet in Fig. 6), and a heat exchanger situated remotely (e.g., e.g., compared to other elements closer) from the housing, the heat exchanger having a hot coolant inlet and a cold coolant outlet (e.g., Para. 21 
With respect to claim 2, the cooling circuit is configured such that cold coolant entering the cooling circuit inlet passes (e.g., heat exchanger 190 thermally processes both coolant circulated through inverter 104 and lubricant circulated through 116 according to Para. 21) the power electronics module (e.g., 104), followed by the electric machine (e.g., 102) before passing the mechanical components (e.g., 124) of the power train.  
With respect to claim 3, the mechanical speed reducer (e.g., 106) comprises at least one speed reduction shaft mounting at least two wheels (e.g., 136 and 138 mate with threads of motor shaft 124 according to Para. 36) of said plurality of wheels, the at least two wheels spaced apart axially (as shown in Fig. 3, 136, 138 and 124 are spaced apart axially) on the at least one speed reduction shaft situated between the transfer shaft and the output shaft.  Hatch fails to expressly disclose that speed reducer gearbox assembly 106 in Fig. 3 having gears 136 and 138 have a shaft for the gears 136 and 138.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a speed reducer gearbox has a shaft for its gears; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form speed reducer gearbox assembly 106 in Fig. 3  of Hatch using the notoriously well-known speed reducer gearbox having a shaft for its gears because speed reducer gearbox assembly 106 in Fig. 3  of Hatch requires a specific implementation in fabrication and the notoriously well-known speed reducer gearbox having a shaft for its gears provides such a specific implementation.
With respect to claim 4, as to the feature that at least two wheels (e.g., 136 and 138 mate with threads of motor shaft 124 according to Para. 36) have different diameters, such specific parameters in dimensions of two wheels will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameters are critical.  Absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed amounts, the determination of the optimum or workable range(s) given the guidance of the prior art 
With respect to claim 5, the output shaft (e.g., 108) is mounted in bearings (e.g., 170) attached to the housing.  
With respect to claim 6, the power electronics module (e.g., 104) is configured for controlling the electric machine (e.g., 102 and 122) and is electrically connected to the stator (e.g., via intervening electrical connections between 104 and 102).  
With respect to claim 7, the power electronics module (e.g., 104) is attached to the housing (e.g., 120, 130, 116, 117, and 188 together as a unit).  
With respect to claim 8, the power electronics module (e.g., 104) is attached to the housing (e.g., 120, 130, 116, 117, and 188 together as a unit) adjacent (e.g., 104 is relatively adjacent to 102 and components of 102) the stator.  
With respect to claim 9, the power electronics module (e.g., 104) has a power electronics heat exchanger (e.g., 190) associated therewith, one side of the power electronics heat exchanger (e.g., 190) being situated directly adjacent (e.g., 104 is relatively adjacent to 102 and components of 102) the power electronics module (e.g., 
With respect to claim 10, the heat exchanger (e.g., 190) is mounted in the housing (e.g., 130, 116, 117, and 188 together as a unit).  
With respect to claim 11, the housing (e.g., 130, 116, 117, and 188 together as a unit) includes the cooling circuit inlet (e.g., Coolant Inlet in Fig. 6) and the cooling circuit outlet (e.g., Coolant Outlet in Fig. 6).  
With respect to claim 12, the cooling circuit includes a lubricant heat exchanger (e.g., heat exchanger 190 thermally processes both coolant circulated through inverter 104 and lubricant circulated through 116 according to Para. 21) arranged to cool lubricant fluid in the housing.  
With respect to claim 13, the lubricant heat exchanger includes a chamber having a lubricant fluid inlet and a lubricant fluid outlet and wherein the cooling circuit is arranged in relation to the chamber for the transfer of heat in the lubricant fluid to the coolant fluid (e.g., heat exchanger 190 thermally processes both coolant circulated through inverter 104 and lubricant circulated through 116 according to Para. 21).  
With respect to claim 14, the coolant circuit passes through the chamber (e.g., heat exchanger 190 thermally processes both coolant circulated through inverter 104 and lubricant circulated through 116 according to Para. 21).  
With respect to claim 15, the power electronics heat exchanger (e.g., 190) includes a plate upon which the power electronics module is mounted.  Hatch fails to expressly disclose that the coolant circuit passes through a fluid pathway, the fluid 
With respect to claim 16, the stator is attached to one of the walls of the housing (e.g., 130, 116, 117, and 188 together as a unit) directly or via an attachment member.  
With respect to claims 17-18, as to implementation of the stator in the stator and rotor making up motor 102 in Fig. 3, use of two sets of stator windings, one axially to each side of the rotor as such a rotor and stator combination is notoriously well-known; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to use such a notoriously well-known rotor and stator having two sets of stator windings, one axially to each side of the rotor for the rotor and stator making up motor 102 in Fig. 3 because the motor 102 in Fig. 3 requires a specific implementation in fabrication and notoriously well-known rotor and stator having two sets of stator windings, one axially to each side of the rotor provides such a specific implementation.
With respect to claims 19-20, the above discussion for claim 1 similarly applies.  Further, Para. 1 discloses an electric vehicle.  As to the feature of having a separate power train for each wheel (e.g., 2 or 4 wheels) of the vehicle, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a separate power train may be used for each wheel of a vehicle; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the power train in Fig. 3 of Hatch for each respective wheel of the vehicle that the power train used because the notoriously well-known method of using a separate power train for each wheel of a vehicle provides a separate control/drive for each wheel.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/JUNG KIM/
Primary Examiner, Art Unit 2842